DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 4/26/2022, has been entered and carefully considered. Claims 1-3, 16-18, 20-21 and 26 are amended, and claims 5-8, 11-15, 22-23, 31-35 and 37 have been canceled. Claims 1-4, 9-10, 16-21 and 24-30 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 4/26/2022, pages 7-8, with respect to the amended limitation "the period of time depends on a time to process a PUSCH transmission by a network node" as recited in the amended claim 1. The arguments have been fully considered but are moot in view of a new ground of rejection based on Nogami et al., US 2017/0325216.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-2, 9, 16-17, 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al., (US 2019/0037601), hereinafter Noh, and in view of Nogami et al., (US 2017/0325216) hereinafter Nogami.

Regarding Claim 1, Noh teaches A method performed by a wireless device for Licensed Assisted Access (LAA) ([Para. 0079-0080] Fig. 10, UE and a base station in an LAA service environment (LAA SCell) which is referred to as LTE-unlicensed (LTE-U)), the method comprising: receiving a first and a second opportunities for performing a first uplink transmission within a period of time, the first opportunity being received earlier than the second opportunity within the period of time ([Para. 0253-0255] Fig. 18, describes in an unlicensed band (LAA) cell, UE receives UL grant (UG#1) from base station for scheduling transmission in an UL transmission burst (UTB#1) (i.e., first opportunity) and receive UL grant (UG#2) for scheduling transmission in an UL transmission burst (UTB#2) (i.e., second opportunity)  in PUSCH subframes for transmitting in an unlicensed band (i.e., a first uplink transmission) in a period of time, where the UG#1 is being received earlier than the UG#2 within a period of time), performing the first uplink transmission using the first opportunity ([Para. 0255] the UE may transmit an UL transmission burst (UTB#1) in the PUSCH subframes in an unlicensed band (the first uplink transmission)); 
and determining a treatment of the second opportunity based on the first opportunity ([Para. 0227, 0242, 0255] the NDI is 1-bit information indicating an initial-transmission/retransmission of the PUSCH (UTB#2) based on a NDI value of the previous UL grant (UG#1, the first opportunity). For example, the NDI value of the current UL grant (the second opportunity) is toggled differently from the previous value of the previous UL grant (the first opportunity), the current UL grant indicates an initial transmission of the PUSCH (i.e., the treatment of the second opportunity is based on the first opportunity). That is the treatment of the second opportunity based on the first opportunity).
Noh does not disclose wherein the period of time depends on a time to process a PUSCH transmission (decoding) by a network node.
Nogami teaches wherein the period of time depends on a time to process a PUSCH transmission by a network node ([Para. 0161, 0337, 0359-0361] describes PUSCH scheduling for UL LAA, flexible timing between a UL grant and the corresponding UL transmission may be supported. Fig. 12, shows where the UE receives multiple UL grants in a subframe for PUSCH transmissions in different subframes within a time duration. Fig. 16 shows PUSCH1, PUSCH2, PUSCH3 and PUSCH4 are transmitted in an UL transmission burst within the duration, and it depends the eNB processing on the PUSCH detection (successfully decoding) the PUSCH1 of the UL subframe at the time, the subframe structure could also be used for the remaining uplink subframe transmission.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh and Nogami to improve communication capacity, speed, flexibility [0004].


Regarding Claim 2, the combination of Noh and Nogami, specifically, Noh teaches wherein determining the treatment of the second opportunity comprises suppressing the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful. 
The examiner has given the claims their broadest reasonable interpretation consistent with the specification. MPEP § 2111. The examiner interprets “suppressing the second opportunity” as “decreasing the second transmission opportunity”.
([Para. 0226, 0229, 0255] when the base station performs the CWS update/adjustment for each user equipment, it may consider performing the CWS update/adjustment based on whether the base station receives the PUSCH transmitted by the user equipment. For example, when the user equipment transmits the PUSCH and the base station successfully decodes the PUSCH, the base station may reset the CWS of the corresponding user equipment to the minimum value (CWmin, i.e., suppressing the second opportunity) by determining that the response for the PUSCH transmission is an ACK (determining the first opportunity was successful). The user equipment adjusts the CWS to minimum (i.e., suppressing the second opportunity) according to toggle of the NDI included in the UL grant depending on whether the UL transmission on a reference subframe (i.e., first opportunity) has been successfully decoded.  [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity). That is when the CWS for the second opportunity is set to minimum the second opportunity is decreasing (i.e., suppressing)).  
Regarding Claim 9, the combination of Noh and Nogami, specifically, Noh teaches wherein suppressing the second transmission opportunity is based on a capability of the wireless device. [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity), which is based on whether the terminal is successfully accessing the channel by sensing that the channel is idle by a clear channel assessment of the unlicensed band in the LAA cell).
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Noh in view of Nogami. Noh teaches a wireless device for Licensed Assisted Access (LAA), comprising: a network interface; and processing circuitry communicatively connected to the network interface ([Para. 0307-0309] Fig. 29, the user equipment 100 may include a processor 110 connected to communication interfaces 120).
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 26, the combination of Noh and Nogami, specifically, Noh teaches wherein the processing circuitry is configured to suppress the second transmission opportunity based on an indication received from the network node. ([Para. 0226, 0229, 0255] the UE receives the UG#2 with NDI value from the base station. If the NDI toggled, the NDI value is used for indicating the size of the CWS reset to the minimum value (suppress the second transmission opportunity.  [Para. 0085-0089] the CWS is contention window size or the time interval in which the terminal uses to sense a channel in an idle state before performing a transmission on the channel (contend for transmission opportunity). That is when the CWS for the second opportunity is set to minimum the second opportunity is decreasing (i.e., suppressing)).  

Regarding Claim 27, the combination of Noh and Nogami, specifically, Noh teaches wherein the indication is received in a Radio Resource Control (RRC) signaling. ([Para. 0274] the UL grant transmitted from a base station to a UE in RRC signaling).

Regarding Claim 28, the combination of Noh and Nogami, specifically, Noh teaches wherein the processing circuitry is configured to suppress the second transmission opportunity based on the second transmission opportunity being a grant for a new transmission. ([Para. 0073, 0236] Fig. 8b shows the UE receives an UL grant with NDI for the second transmission opportunity. If the NDI is toggled, the NDI indicates the second transmission opportunity is grant for new data transmission, and the CWS may be reset to the minimum value).

Regarding Claim 29, the combination of Noh and Nogami, specifically, Noh teaches wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing a second uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first opportunity is successful ([Para. 0255] Fig. 18, the UE receives the UL grant (UG#2). The user equipment may transmit UTB#2 in PUSCH subframes in an unlicensed band (second uplink transmission opportunity) according to UG#2 in an unlicensed band. The UTB#2 transmission opportunity is based on the size of CW, which is adaptively changed (treatment of the UTB#2) according to the a reference subframe in the most recent UL transmission burst (i.e., UTB#1). [Para. 0226, 0236, 0229] the update/adjust the CWS depending on whether the UL transmission on a reference subframe (the first uplink transmission using the UTB#10 has been successfully decoded by the base station), wherein the first uplink transmission is different from the second uplink transmission (Para. 0255] UL transmission burst (UTB#1) in PUSCH subframes in an unlicensed band (the first uplink transmission) is based on the first UL grant (UG#1), and the UL transmission burst (UTB#2) in PUSCH subframes in an unlicensed band (i.e., the second uplink transmission) is based on the second UL grant (UG#2), where the size of CW is different).

5.	Claims 3-4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Nogami as applied to claims 1 and 16 respectively above, and further in view of Chang et al., (US 2020/0396026) hereinafter Chang.

Regarding Claim 3, the combination of Noh and Nogami does not disclose wherein determining the treatment of the second opportunity comprises considering the second opportunity as invalid in response to determining that the uplink transmission using the first opportunity was successful.   
Chang teaches wherein determining the treatment of the second opportunity comprises considering the second opportunity as invalid (interpreted as the UE does not process the grant) in response to determining that the uplink transmission using the first opportunity was successful. ([Para. 0084] in some embodiments, the eNB 104 and/or UEs 102 may be arranged to operate in accordance with a license assisted access (LAA) arrangement. [Para. 0076, 0150-0151] describes the UE may transmit a grant-less uplink (GUL) transmission during a first sub-frame. The eNB 104 may attempt to decode the GUL transmission. If the GUL transmission is successfully decoded (the first opportunity was successful), the eNB may select a HARQ ID for a scheduled uplink (SUL) retransmission in a second sub-frame after the first sub-frame. Fig. 12 shows if the GUL 1226 may be successfully decoded by the eNB 104, and the UE 102 may ignore a retransmission grant of the DCI 1224 for the SUL (i.e., considering the second opportunity as invalid). The UE 102 may refrain from a transmission indicated by the DCI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh, Nogami and Chang to enable LAA to operate in unlicensed spectrum to improve the spatial diversity and channel capacity. 
Regarding Claim 4, the combination of Noh and Nogami does not disclose wherein determining the treatment of the second opportunity comprises not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful.
Chang teaches wherein determining the treatment of the second opportunity comprises not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful. ([Para. 0076, 0150-0151] Fig. 12 shows if the GUL 1226 may be successfully decoded by the eNB 104 (the first opportunity was successful), and the UE 102 may ignore a retransmission grant of the DCI 1224 for the SUL. The UE 102 may refrain from a transmission indicated by the DCI. That is, not acting upon the second opportunity in response to determining that the first uplink transmission using the first opportunity was successful.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh, Nogami and Chang to enable LAA to operate in unlicensed spectrum to improve the spatial diversity and channel capacity. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

6.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Nogami as applied to claims 9 and 24 respectively above, and further in view of Yamada et al., (US 2020/0382967) hereinafter Yamada.

Regarding Claim 10, the combination of Noh and Nogami does not disclose wherein the capability of the wireless device depends on a priority of data to be transmitted. 
Yamada teaches wherein the capability of the wireless device depends on a priority of data to be transmitted ([Para. 0133] In communication in the unlicensed band (LAA), carrier sense is successful with the determination that a channel is idle for the terminal to access the channel for transmission that depending on the priority of data. The priority of data can be expressed in a priority class (channel access priority class). The contention window (CWS) is also referred to as counter for LBT which may also vary depending on the priority class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh, Nogami and Yamada to enable LAA operatation to improve the frequency efficiency and throughput.

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.

7.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Nogami as applied to claim 16 above, and further in view of Li et al., (US 2021/0259020) hereinafter Li.
Regarding Claim 20, the combination of Noh and Nogami does not disclose wherein the first transmission opportunity is one of a scheduled grant from a network node for the uplink transmission and an autonomous uplink access.
Li teaches wherein the first transmission opportunity is one of a scheduled grant from a network node for the uplink transmission and an autonomous uplink access. ([Para. 0194-0196] for the unlicensed carrier resource, if the UE performs CCA successfully, it is checked whether there is a corresponding uplink grant (UL grant) at the time of the n-k, if yes, a single subframe or continuous multiple subframes (i.e., including first transmission opportunity and second transmission opportunity) are transmitted according to the UL grant; and if not, the data transmission is performed in an autonomous manner.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh, Nogami and Li to enable LAA operation to reduce control signaling overhead and to improve the resource utilization rate.
Regarding Claim 21, the combination of Noh and Nogami does not disclose wherein the second transmission opportunity is one of an autonomous uplink access and a scheduled grant from a network node for the uplink transmission.
Li teaches wherein the second transmission opportunity is one of an autonomous uplink access and a scheduled grant from a network node for the uplink transmission. ([Para. 0194-0196] for the unlicensed carrier resource, if the UE performs CCA successfully, it is checked whether there is a corresponding uplink grant (UL grant) at the time of the n-k, if yes, a single subframe or continuous multiple subframes (i.e., including first transmission opportunity and second transmission opportunity) are transmitted according to the UL grant (i.e., a grant scheduling for UL transmission); and if not, the data transmission is performed in an autonomous uplink access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh, Nogami and Li to enable LAA operation to reduce control signaling overhead and to improve the resource utilization rate.

8.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Nogami as applied to claim 16 above, and in view of Kannan et al., (US 2017/0202022) hereinafter Kannan.

Regarding Claim 30, the combination of Noh and Nogami does not disclose wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing the first uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first transmission opportunity has failed. 
Kannan teaches wherein the processing circuitry is configured to determine the treatment of the second opportunity by performing the first uplink transmission using the second transmission opportunity in response to determining that the first uplink transmission using the first transmission opportunity has failed ([Para. 0069] Fig. 1, UE 115 and base station 105 are operating in an unlicensed frequency spectrum that these devices may perform LBT and CCA prior to communicating in order to determine whether the channel is available for uplink transmission. [Para. 0028-0029, 0064, 0096] in some example, if the LBT failed, the uplink resources may be shifted to the resources to subsequent subframes for UL transmission. That is in response to determining that the first uplink transmission using the first transmission opportunity has failed, performs the first UL transmission using the second transmission opportunity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Noh, Nogami and Kannan to enable unlicensed resources to reduce overhead by indicating multiple uplink subframes and improve the flexible bandwidth use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150365931, Ng et al. discloses Harq procedure and frame structure for lte cells on unlicensed spectrum.
US 20170135090, Yin et al. discloses Systems and methods for uplink control information reporting with license-assisted access (laa) uplink transmissions.
US 20170311322, Kim et al. discloses Method for configuring and scheduling partial subframe in wireless access system supporting unlicensed band, and device for supporting same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413